Opinion issued June 2, 2015




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-14-00777-CV
                           ———————————
  HISPANIC HOUSING AND EDUCATION INFORMATION, Appellant
                                        V.
           CHICAGO TITLE INSURANCE COMPANY, Appellee


                   On Appeal from the 152nd District Court
                            Harris County, Texas
                      Trial Court Case No. 2012-59660


                         MEMORANDUM OPINION

      Appellant, Hispanic Housing and Education Information, has filed a motion

to dismiss its appeal. More than ten days have elapsed since the filing of the

motion, and no party has objected to dismissal. See TEX. R. APP. P. 10.3(a). No

opinion has issued in this appeal. Accordingly, we grant the motion and dismiss the
appeal. See TEX. R. APP. P. 42.1(a)(1). We dismiss any other pending motions as

moot.

                                 PER CURIAM

Panel consists of Justices Jennings, Bland, and Brown.




                                        2